Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claim 1 is drawn to process claims.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claims are analyzed below, with italicized limitations indicating recitations of an abstract idea: 
“A method for assessment of student work product comprising: receiving, via a computing device, a plurality of student work products from a plurality of students, identifying motifs present in the student work product using a computing device; clustering the work product into clusters using a computing device based on motifs present in the student work product; receiving an assessment from a teacher relevant to clusters; and providing assessment to a student for a student work product based on the assessment of the clusters.” 

The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, “Certain Methods of Organizing Human Activity”, “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. Here the claimed invention is drawn to assessing student work product including receiving work product, identifying motifs, organizing the work product into clusters, receiving teacher assessments and providing assessments to students. This represents ineligible processes of organizing human activity.  
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. The claims require a computing device. The claims merely apply the abstract idea using the claimed computing device. 
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation. 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a computing device in combination with computerized means for performing clustering or sorting. However, all of elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Applicant’s Specification even discloses the computing device as being conventional: 
“[0019] Method 10 comprises block 20, comprising obtaining a plurality of student work products. The work product may be submitted to a computing device. According to an embodiment of the invention, a computing device may be server, a smartphone, a desktop computer, a laptop computer, a phablet, a tablet or a smartwatch. Optionally, a computer device or server may be a "distributed system" with code and hardware components located in different, physically distinct locations. The computing device may be a "cloud computer" or may be a part of the World Wide Web or Internet. According to an embodiment of the invention, data communication to and from the computing device may be through wired and/or wireless communication, cellular data transmission, Wi-Fi network, cloud-computing, or through the World Wide Web or Internet.” 

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 2013/0302775) in view of Burstein (US 2002/0142277). 
Regarding Claim 1: King discloses a method for assessment of student work product comprising: receiving, via a computing device, a plurality of student work products from a plurality of students, identifying topics present in the student work product using a computing device (¶¶ 7-10, 24, "students enter responses to the open-ended items posed by the instructor using a handheld device, e.g., a laptop computer or cell phone with web access"; "to assess 
King discloses clustering the work product into clusters using a computing device based on topics present in the student work product (¶¶ 7-10, 26-28, 39, "application of clustering techniques to identify "exemplar" responses from a collection of student answers"; "to measure the distance between any two responses based on similarity of the number of common stemmed n-grams in each response, so that the number of stemmed n-grams present in both is used as the measure of similarity between any two responses").
King discloses receiving an assessment from a teacher relevant to clusters (¶¶ 25-26, 40 “the instructor may use the resulting exemplar responses as the basis for whole-class discussion in real time, or as response options for a new multiple-choice question that can be administered in a future event"; "exemplars are presented in ranked order to the instructor(s) 130, who will read them to gain a very quick view of the understandings and misunderstandings of students in the class"; "exemplars can be used to predict prototypical responses to questions in order to provide choices in a multiple-choice version of the question”; i.e. an instructor reviews the clusters to provide feedback and/or new/modified assignments, questions, etc. to students); and providing assessment to a student for a student work product based on the assessment of the clusters (¶¶ 25-26, 40).
King discloses the invention substantially wherein at least ¶¶ 7-9, show the identification of topics present in student work product, e.g., topics represented by student opinions, conceptual difficulties, factual information. King does not make explicit the identification of “motifs”. 
For example, in a related invention also drawn to cluster analysis of student responses, Burstein teaches processes for automated essay analysis, wherein essays are analyzed to determine thesis statements, (Burstein, e.g., ¶¶ 13, 73). A thesis statement is synonymous with a motif. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have applied Burstein’s motif extraction to the topic extraction of King, for the purpose of broadening the analysis of student responses; thereby facilitating enhanced teacher/instructor ability to provide feedback. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims TBD of U.S. Patent No.  10,614,536 Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is generic to the patented claim: 
Pending Claim 1: 
Patented Claim 1: 
1. A method for assessment of student work product comprising:

receiving, via a computing device, a plurality of student work products from a plurality of students;

identifying motifs present in the student work product using a computing device;

clustering the work product into clusters using a computing device based on motifs present in the student work product;

receiving an assessment from a teacher relevant to clusters; and

providing assessment to a student for a student work product based on the assessment of the clusters.
A method for assessment of student work product comprising: receiving, 
via a web-based platform, a plurality of student work products from a plurality 
of students, identifying, by a computing device, motifs present in the student 
work products;  generating by the computing device, a motif bank based on the 

device, the motif bank using a sequence alignment algorithm to provide an 
optimum of maximum coverage with minimum overlap of student work products based 
on motifs;  clustering, by the computing device, each work product into one of 
a plurality of clusters based on motifs present in the student work products 
and the processing of the motif bank;  displaying, on a wireframe on the 
display of the computing device, a centroid work product for each of the 
plurality of clusters and work products associated with each of the plurality 
of clusters;  receiving an assessment from a teacher relevant to each of the 
clusters;  and providing assessment to each student for each student work 
product based on the assessment of the clusters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715